Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Figures 1-4, corresponding to claims 1-10) in the reply filed on 8/9/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2017/0217660).
Regarding claim 1, Zhang discloses a corner sleeve cushioning device (See Figs. 9, 10 and 12) with a rear-end reinforced structure, comprising: a first air column surface (at 1a’ in Fig. 10), a second air column surface (at 1b’ in Fig. 10), and a bottom air column surface (at 1e’ in Fig. 10) connected between a bottom portion of the first air column surface and a bottom portion of the second air column surface, the first air column surface, the second air column surface, and the bottom air column surface each having a plurality of air columns (at 1111A in Fig. 9), and a receiving space (at 100A in Fig. 10) being formed between the first air column surface, the second air column surface, and the bottom air column surface, the first and second air column surfaces further including: an inner fixed portion (at 115A in Fig. 
Regarding claim 2, Zhang discloses the bottom air column surface is perpendicular to the inner fixed portion and the rear-end fixed portion, and the inner fixed portion and the rear-end fixed portion are substantially parallel to each other.
Regarding claim 5, Zhang discloses a first outer air column surface (2a’ in Fig. 10) is formed at an outer side of the first air column surface so as to form a dual-layer air column surface, a second outer air column surface (2b’ in Fig. 10) is formed at an outer side of the second air column surface so as to form a dual-layer air column surface, and an outer bottom air column surface (2e’ in Fig. 10) is formed at a bottom side of the bottom air column surface so as to form a dual-layer air column surface; wherein the outer bottom air column surface is connected to the first outer air column surface and the second outer air column surface, a top portion of the first air column surface is in direct or indirect fluid communication with a top portion of the first outer air column surface, and a top portion of the second air column surface is in direct or indirect fluid communication with a top portion of the second outer air column surface.
Regarding claim 6, Zhang discloses the inner fixed portion is a heat sealing point or a heat sealing seam and is connected to all layers of the first air column surface, the first outer air column surface, the second air column surface, and the second outer air column surface.

Regarding claim 10, Zhang discloses a diameter of the air columns at both sides of the inner fixed portion is smaller than those of other air columns of the first air column surface or other air columns of the second air column surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0217660) as applied to claim 5 above, in view of Liao (US 2015/0259121). Zhang discloses the claimed invention except for the horizontal air column surfaces. However, Liao teaches a cushioning device (See Figs. 1-2) comprising a top portion of the first air column surface (at 34) is in fluid .
Further regarding claim 9,  Zhang discloses the claimed invention except for the air intake channel (20A) being located at an edge of the first air column surface. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have located the air intake channel at an edge of the first air column surface in order to allow for convenient inflation through the receiving space.  The air intake channel would perform the same function whether located on the first outer air column surface or on the first air column surface.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Similar cushioning devices are discloses by US 8973756, US 7631762, US 10518953, US 8770840, US 9174788, US 20200047970, US 20150259120, and US 11084643. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735